PER CURIAM.
The right to attorneys’ fees is derivative in nature when representing the wife in a divorce action. See: Smith v. Smith, 90 Fla. 824, 107 So. 257. Counsel for the wife have attempted to take an appeal in their individual names and not on behalf of the wife. Never having been parties of record in the trial court, they have no standing to prosecute such an appeal. See: Salomon v. Taylor, 50 Fla. 608, 39 So. 48; King v. Brown, Fla.1951, 55 So.2d 187; 2 Fla.Jur., Appeals, § 55. Therefore, same is hereby dismissed,
Dismissed.